Citation Nr: 0917211	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-18 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In a November 2005 
decision, the Board reopened the Veteran's claim of 
entitlement to service connection for PTSD and remanded the 
merits of the issue for additional development.  The case now 
returns to the Board for appellate review.  However, for the 
following reasons, the Board finds that another remand is 
necessary and, as such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

In October 2004, the Veteran testified before an Acting 
Veterans Law Judge who has since left her employment at the 
Board.  In April 2009, the Veteran was informed of such fact 
and was given the opportunity to request an additional 
hearing.  Thereafter, also in April 2009, the Veteran 
indicated that he wished to be scheduled for a Travel Board 
hearing before a Veterans Law Judge at the RO.  Therefore, a 
remand is necessary to afford the Veteran his requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2008).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




